Jennifer S. Clark
Assistant U.S. Attorney
U.S. Attorney’s Office
P.O. Box 8329
Missoula, MT 59807
105 E. Pine, 2d Floor
Missoula, MT 59802
Phone: (406) 542-8851
FAX: (406) 542-1476
Email: Jennifer.Clark2@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 UNITED STATES OF AMERICA,                     CR 21-14-M-DLC

                Plaintiff,                     OFFER OF PROOF IN SUPPORT
                                               OF GUILTY PLEA
       vs.

 SHANE BRYAN JOHNSON,

                Defendant.


      The United States of America, represented by Assistant United States

Attorney Jennifer S. Clark, files its offer of proof in anticipation of the change of

plea hearing.

                                  THE CHARGES

      The defendant, Shane Johnson, is charged by indictment in Count I with

conspiracy, in violation of 18 U.S.C. § 371 and in Count IX with Interstate
                                           1
Transportation of Stolen Vehicles, in violation of 18 U.S.C. § 2312 and 2. There

also is a forfeiture allegation contained in the indictment.

                                PLEA AGREEMENT

      There is a plea agreement in this case. The defendant will enter a voluntary

plea of guilty to Count IX of the indictment. The United States will move to

dismiss Count I. The United States presented all formal plea offers to the

defendant in writing. In the government’s view, the plea agreement entered into

by the parties and filed with the Court represents the most favorable offer extended

to the defendant. See, e.g., Missouri v. Frye, 132 S. Ct. 1399 (2012).

                                    ELEMENTS

      In order to prove the charge contained in the indictment against the

defendant at trial, the United States would have to prove the following elements

beyond a reasonable doubt.

      First, the motor vehicle was stolen;

      Second, the defendant transported the motor vehicle between one state and

another;

      Third, the defendant knew the motor vehicle had been stolen at the time the

defendant transported it; and

      Fourth, the defendant intended to permanently or temporarily deprive the

owner of ownership of the motor vehicle.


                                           2
                                        PENALTY

      Count IX of the indictment charges the crime of Interstate Transportation of

Stolen Vehicles. This offense carries penalty of up to ten years imprisonment, a $

250,000 fine, three years supervised release, and a $100.00 special assessment.

                              ANTICIPATED EVIDENCE

      If called upon to prove this case at trial, and to provide a factual basis for the

defendant’s plea, the United States would present, by way of testimony of law

enforcement officers, lay and expert witnesses and physical evidence the

following:

      On July 10, 2020, Flathead County dispatch advise of reported vehicle thefts

over the radio. Flathead County Sheriff Det. Shields, and FBI SA Hare responded

to Montana Auto Recyclers, as did FCSO Deputy Tyeler Smith. SA Hare was

aware Daniel Haslage had been released from custody in Sanders County, where

he had been incarcerated for the theft of the General Lee. Det. Shields, Dep.

Smith and SA Hare processed the crime scene and interviewed the business

employees. A red 2016 Dodge Challenger and a Silver 2018 Dodge Ram Rebel

were stolen. The Challenger was recovered on July 12, 2020 on the side of

Interstate 90 by a Washington State Patrol unit. The vehicle was towed to WSP’s

secure lot. Also on July 12, 2020, Shane Johnson was arrested in Bonner County,

Idaho, while in possession of the Dodge Ram Rebel. The Rebel was secured in

                                           3
Bonner’s County’s secure lot. During the inventory of the Rebel, Bonner County

Deputies discovered suspected methamphetamine in a baggie and more than 40

key Fobs. Haslage was arrested in possession of a stolen dump truck in Pend

Oreille County Washington the same day. Haslage informed law enforcement that

Dominic Lee assessed Montana Auto Recyclers as a vehicle theft target and told

Haslage and Johnson about it. Haslage stated Lee dropped him and Johnson off at

the business and that he and Johnson stole the Challenger and the Ram Rebel.

Haslage stated he drove the Challenger and Johnson drove the Ram Rebel.

Haslage stated that he and Johnson drove the vehicles into Washington, that he

abandoned the Challenger on the side of Interstate 90, and that Johnson picked him

up in the Ram Rebel.

      The government submits that the aforementioned evidence would prove

beyond a reasonable doubt all the elements of the crime charged in the indictment.



      Respectfully submitted this 29th day of June, 2021.

                                             LEIF M. JOHNSON
                                             Acting United States Attorney


                                             /s/ Jennifer S. Clark
                                             Assistant U.S. Attorney
                                             Attorney for Plaintiff




                                         4
